DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-8 and 10 depend on claim 1 and, therefore, are also rejected.
Claim 1 recites the limitation "the Particle Size Test Method" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "The Viscosity Test Method" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neffgen et al (US 2010/0292363) which references Mitra et al (WO 01/30306).
With regards to claim 1, Neffgen teaches a polymerizable material (abstract) for dental materials (abstract) that contains a polymerizable monomer and/or oligomer, a filler at a concentration of 50-85% (abstract), and a photoinitiator (0056).  Neffgen teaches the filler to be in the composition in a mixture containing 199725 of 267472 g (74.67%) having a particle size of 2.5 micrometers and 67747 grams (25.33%) having a particle size from 0.001 to 0.08 micrometers (0076 table 1) reading on an average particle size of 1.865 to 1.867 micrometers.  Neffgen teaches the fillers to be used that are described in WO 01/30306 (Mitra et al) and Mitra teaches the cluster filler to be a nanocluster filler (page 40).  Therefore, Neffgen teaches the filler to be a nanocluster filler.  Neffgen teaches the viscosity of the composition to have a viscosity of 5 to 175 Pas (0049).
With regards to claim 2, Neffgen teaches the polymerizable compound to be compounds such as (meth)acrylates (reading on ethylenically unsaturated compounds) (0019-0020).
With regards to claim 3, Neffgen teaches the polymerizable compound to include oligomer (0019).
With regards to claims 4 and 5, Neffgen teaches the composition to contain a free radical polymerization initiator (0019) and does not contain a cationic initiator (0077 example 1).
With regards to claims 6 and 7, Neffgen teaches the filler to be a metal oxide (reading on inorganic) (0029).
With regards to claim 8, Neffgen teaches the filler to have a surface that is organically modified (0032).
With regards to claim 10, Neffgen teaches the composition to further include solvents (0042), BHT (a compound known in the art to be an inhibitor) (0077 example 1), and colorant (0051).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being obvious over Craig et al (WO 2017/136374).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regards to claim 1, Craig teaches a hardenable composition (page 2) that contains an ethylenically unsaturated hardenable monomer (page 2), a photoinitiator (page 20) and an inorganic filler (page 2) wherein the filler contains nanoparticles in the form of nanoclusters (page 6) and the amount of filler is at least 50% of the total mixture (page 6).  Craig teaches the particle size of the filler to be at least 200 nm (0.2 micrometers).
Craig is silent on the viscosity of the composition.  However, the viscosity of the composition largely depends on the components, the viscosity of the components, and the amounts of components in the composition.  The viscosity further depends on the amount and particle size of the filler.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
In the alternative, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the viscosity in order to achieve the desired workability of the material.
With regards to claim 2, Craig teaches the hardenable compound to include ethylenically unsaturated monomer (page 2).
With regards to claim 3, Craig teaches the hardenable compound to include oligomers (page 1).
With regards to claims 4 and 5, Craig teaches the photoinitiator to be a free radical initiator such as alkylphosphine oxide (page 20) and does not teach the addition of a cationic initiator (page 1 to page 38).
With regards to claim 6, Craig teaches the fillers to be inorganic compounds (pages 1 and 28).
With regards to claim 7, Craig teaches the filler to include metal oxide fillers (page 1).
With regards to claim 8, Craig teaches the filler to have a surface treatment (page 8).
With regards to claim 10, Craig teaches the addition of solvents (page 21), a diluent monomer (page 14), inhibitors and pigments and dyes (reading on a colorant) (page 21).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the addition of nanoclusters with motivation for adding said filler: Herrmann et al (US 2020/0206092); and the following references teach the claimed composition but does not define the filler as containing nanoclusters: Opschoor et al (US 2018/0326480), Kuboe et al (US 2010/0105802), Wolter et al (WO 2017/036885), and Hagiwara et al (US 2017/0333167).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763